DETAILED ACTION
This office action is responsive to the amendment filed June 18, 2021. By that amendment, claims 1, 11 and 20 were amended and claim 12 was canceled. Claims 1-3, 5-11, and 13-20 are presently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding objection to claim 12 was overcome by cancellation of the claim on June 18, 2021. 
The outstanding rejection to claims 1-3 and 5-20 under 35 USC 112(b) were overcome by the amendment of June 18, 2021. 
The amendment and arguments to claims 1, 11 and 20 are not considered to overcome the outstanding rejection of claims 1-3, 5-11, and 13-20 under 35 USC 103 in view of Kaelblein et al. (US 2007/0233113 A1) in view of Weiner et al. (US 2017/0164990 A1) and Cremer et al. (US 2017/0215931 A1). No particular argument was made except to state that the amendments now require features which are not present in the prior art. Examiner disagrees with that statement and will demonstrate such in the updated rejection, below. 
Additionally, examiner is of the position that the amendment introduces indefiniteness to the claims as noted in the rejection under 35 USC 112(b), below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 each teach, at two new wherein clauses, that tines both 1) start at an edge of screw holes; and 2) originate and extend directly from the screw holes. These appear to be contradictory statements. An edge is a different portion than the hole, itself. Examiner understands the first wherein statement to be saying that the tine extends from a side of the hole; whereas the second wherein statement seems to be implying that the tine is extending from the hole, itself. A hole is known to the examiner to be an ‘absence of material’ within a substrate – it is unclear how the tine can extend, directly therefrom, unless the tine is floating in space. Clarification is required. 
Depending on the interpretation and/or clarifications made, this portion of the claim may necessitate a rejection under 35 USC 112(a) – particularly if applicant intends to maintain the “extend directly from the screw hole” limitation. If such is maintained, examiner will request originally filed support for such limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Discussion of Broadest Reasonable Interpretation – “edge of the screw holes” and “extend directly”
The interpretations taken in making the rejection under 35 USC 112(b) are applied here, as well. 
Examiner understands the edge of a hole to be “the outside limit of an object, area, or surface; a place or part farthest away from the center of something.” (Google Define, 2021)  Examiner relies upon broadest reasonable interpretation in evaluating scope of this term. 
Examiner looks to the disclosed position of the tines in applicant’s own disclosure for assistance in determination of scope. Examiner points to instant application figures 39A-B. The tines 98 extend from ears 84 - the location from which the tines extend is 
Therefore, it is clear that there is quite some latitude being taken in what applicant is considering to be an edge. 
The tines in those same figures can possibly be said to extend directly from the holes 20 in that they are near the holes 20, and extend away from them. 
The prior art is understood to be sufficiently similar to these disclosures to render them obvious, as combined below. 
Rejection
Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaelblein et al. (US 2007/0233113 A1) in view of Weiner et al. (US 2017/0164990 A1) and Cremer et al. (US 2017/0215931 A1).
Regarding claims 1-3 and 10, Kaelblein teaches a bone stabilization plate 40 as at fig. 1. The plate includes 
an elongate body 70 extending from a first end (right in fig. 1) to a second end (left in fig. 1) along a longitudinal axis. The elongate body 70 defining a plurality of screw holes 20/30 therethrough. 
The plate includes first and second ears (portions connecting 90 to the plate) extending laterally from the second end of the elongate body 70 relative to the longitudinal axis. 
The plate includes a first tine 90 extending from the first ear and a second tine 90 extending from the second ear (bent at an angle of 90 degrees relative to the 
The plate includes a groove laterally separating the first and second ears from each other (choosing one of the grooves between 90 and the first hole 20 at second end), the groove longitudinally extending a distance from the second end toward the first end such that the deepest point of the groove is at a position which is closer to the first end than the screw holes of the ears. 
the first hole 20 is considered to be in a third ear, middle ear. The grooves between the three ears meet the claimed sizes. 
	Kaelblein fails to teach 1) each of the first and second ears defining a screw hole therethrough or the relative position of the tangs relative to the ears and screw holes; and 2) a k-wire hole disposed between each of the screw holes of the elongate body. 
	Weiner teaches a plate of many embodiments, including, for example, figs. 18 and 27. These various embodiments teach that it is known to terminate a second end of a plate with a single ear (fig. 18, bottom region 124) or with two ears (fig. 27, bottom region 224). Further, Weiner shows that it was known to have first and second tines 220 start at an edge of the screw holes (near the screw holes) as in fig. 27. 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to form the second end of Kaelblein to include two ears with screw holes and tine positionings as suggested by Weiner, in order to optimize the Kaelblein device for use in a particular location, such as the Talo-navicular joint [0079]. One would have done so by duplicating the ear including the screw hole 20 at the second end of 
	The combination of Kaelblein and Weiner continues to fail to teach a k-wire hole disposed between each of the screw holes of the elongate body 70. Kaelblein does teach that it is known to include apertures for k-wires [0044].
	Cremer teaches an arrangement as at fig. 2 (and in “prior art” fig. 1) in which a plate includes k-wire holes 24 positioned between screw holes. 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to add a k-wire hole 24 between the holes 20/30 of the Kaelblein plate based on the teachings of Cremer and Kaelblein. One would have done so in order to ease handling of the plate relative to the bone prior to insertion of screws through the screw holes. 
Regarding claim 5, as can be seen at fig. 1 of Kaelblein, the groove is deeper than a radius of the screw hole in the ear – and both ears as modified in view of the combination of references. 
Regarding claim 6, as best seen at fig. 3B of Kaelblein, the groove has a first width proximate the elongate body 70 and a second width greater than the first width proximate the first and second tines 90 (width of the groove comes to zero at junction with the body 70). 
Regarding claim 7, Kaelblein includes scalloped edges on sculpted edges 25 of the plate as at fig. 1.
Regarding claim 8, in the proposed combination with Cremer, the k-wire holes will occur in narrowed portions of the scalloped edges. 
Regarding claim 9, one of the narrowed portions of the sculpted edge 25 can be considered an indentation where the first and second ears meet the elongated body in the combination. 
Claims 11 and 13-20 are considered essentially duplicative of claims 1-3 and 5-9, with minor distinctions, or limitations rejected, above, in dependent claims now being found in the independent claims. In particular, claim 11 is considered to be essentially a reworded version of claim 1 and is rejected for the same reasons; claims 13-19 correlate with claims 2, 3, 5, 7, 9, and 10, respectively, and are rejected for the same reasons; Claim 20 is considered to be a combination of claims 1 and 6-8 and is considered to be rejected for the same reasons as those claims are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799